Appellant was tried and convicted of murder in the court below in the killing of John Henry Harris, and sentenced to be hanged.
An appeal is prosecuted here, but there is no assignment of error or brief on file.
The main evidence in the case is the testimony of the sheriff as to an oral confession made to him by the appellant, and a written stenographic confession made by the appellant to the county attorney. These confessions were shown to have been made freely and voluntarily, and there was no objection thereto. It was revealed by these confessions that the appellant, in the nighttime, lay in wait for John Henry Harris, the deceased, until he came within twelve feet of him, whereupon without warning, or an overt act on the part of Harris, the appellant shot him to death. These confessions make out a case of murder, without excuse or mitigation. Harris was slain because of his illicit relations with Arville Johnson, *Page 217 
who was appellant's "woman." The record discloses that the one shot fired by appellant killed another negro by the name of Jones. Appellant's admission and explanation of the killing, on the witness stand, render him guilty of murder. This cause is affirmed, and Friday, November 2, 1934, is fixed as the date for appellant's execution.
Affirmed.